      Case 2:19-cv-11724-BWA-MBN Document 1 Filed 07/17/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

LARRY    MANZANAREZ           AND *             CIVIL ACTION NO:
LEONEL MANZANAREZ                   *
                                    *           SECTION:
versus                              *
                                    *           JUDGE:
LIBERTY        MUTUAL         FIRE *
INSURANCE       COMPANY,       JLB *            MAGISTRATE:
CONTRACTORS, LLC, IDEALEASE *
SERVICES INC., AND JOHN LENARD *
GRUBE
* * * * * * * * * * * * * * * * * * *               JURY TRIAL REQUESTED


                                PETITION FOR REMOVAL

To:    Judges of the United States District Court
       For the Eastern District of Louisiana
       500 Camp Street
       New Orleans, LA 70130

       The Petition for Removal to the United States District Court of the Eastern District of

Louisiana respectfully shows:

                                               1.

       On October 12, 2018, Larry Manzanarez and Leonel Manzanarez filed a Petition for

Damages, seeking recovery of damages allegedly incurred as a result of an incident that occurred

on or about October 18, 2017.

                                               2.

       The Petition of Damages was filed in Division “N” of the Civil District Court for the

Parish of Orleans, State of Louisiana, and was entitled Larry Manzanarez, et al versus Liberty

Mutual Fire Insurance Company, et al No. 2018-10312.
       Case 2:19-cv-11724-BWA-MBN Document 1 Filed 07/17/19 Page 2 of 4



                                                 3.

        JLB Contractors, LLC and Liberty Mutual Fire Insurance Company have received

service of the Petition. A copy of the citation and petition are attached hereto.

                                                 4.

        The above described action is a civil suit of which this court has original jurisdiction by

the provisions of 28 USC §1332, and is one which has become removable by JLB Contractors,

LLC and Liberty Mutual Fire Insurance Company pursuant to the provisions of 28 USC §1441

and §1446(b), in that it is a civil action wherein the matter in controversy is reasonably believed

to exceed the sum of $75,000.00, exclusive of interest and costs, and is between citizens of

different states.

                                                 5.

        The Defendants received medical records sufficient to put them on notice that the amount

in controversy makes this case removable less than thirty days prior to the filing of this pleading.

                                                 6.

        Plaintiff, Larry Manzanarez, is at the present time and was at the time suit was filed, a

citizen of and domiciled in the State of Louisiana.

                                                 7.

        Plaintiff, Leonel Manzanarez, is at the present time and was at the time suit was filed, a

citizen of and domiciled in the State of Louisiana.

                                                 8.

        Removing party and Defendant, Liberty Mutual Fire Insurance Company, is at the

present time and was at the time the suit was filed has been a corporation incorporated under the

laws of and having its principal place of business in the State of Massachusetts.
       Case 2:19-cv-11724-BWA-MBN Document 1 Filed 07/17/19 Page 3 of 4




                                                 9.

        Removing party and Defendant, JLB Contractors, LLC, is at the present time and was at

the time suit was filed, a limited liability company under the laws of and having its principal

place of business in the State of Mississippi.

                                                 10.

        Defendant, John Lenard Grube, is at the present time and was at the time suit was filed, a

citizen of and domiciled in the State of Mississippi.

                                                 11.

        Defendant, Idealease Services, Inc., is at the present time and was at the time the suit was

filed has been a corporation incorporated under the laws of and having its principal place of

business in the State of Illinois.

        WHEREFORE, the removing parties pray that the above action now pending against

them in Civil District Court for the Parish of Orleans, State of Louisiana, be removed to this

Honorable Court.



                                         BY: s:/ PAUL MICHAEL ELVIR, JR.
                                             PAUL MICHAEL ELVIR, JR. (LA #19560)
                                             Paul.Elvir@LibertyMutual.com
                                             Law Offices of Robert E. Birtel
                                             3850 N. Causeway Blvd., Suite 220
                                             Metairie, LA 70002
                                             Tel: (504) 837-7050
                                             Fax: (504) 837-0249
                                             Attorney for Defendants, JLB Contractors, LLC,
                                             John Lenard Grube and Liberty Mutual Fire
                                             Insurance Company
      Case 2:19-cv-11724-BWA-MBN Document 1 Filed 07/17/19 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that I have on this 17th day of July, 2019, served a copy of Petition for

Removal upon Cesar J. Vazquez, Roger Javier and Richard P. Voorhies III, attorneys of record

for Plaintiffs, Larry Manzanarez and Leonel Manzanarez, by notice of electronic filing generated

through the CM/ECF system, and/or by United States mail, facsimile, or email for those counsel

who are not participants in the CM/ECF system.

                                            Respectfully Submitted by,

                                       BY: s:/ PAUL MICHAEL ELVIR, JR.
                                           PAUL MICHAEL ELVIR, JR. (LA #19560)
                                           Paul.Elvir@LibertyMutual.com
                                           Law Offices of Robert E. Birtel
                                           3850 N. Causeway Blvd., Suite 220
                                           Metairie, LA 70002
                                           Tel: (504) 837-7050
                                           Fax: (504) 837-0249
                                           Attorney for Defendants, JLB Contractors, LLC,
                                           John Lenard Grube, and Liberty Mutual Fire
                                           Insurance Company
